Citation Nr: 0728603	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for major depressive disorder.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
major depressive disorder, claimed as major depressive 
disorder, anxiety disorder, panic disorder, and assigned a 30 
percent evaluation, effective, March 7, 2003.  

In June 2005, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2006).  

During the June 2007 hearing, the veteran indicated that he 
has an erectile dysfunction disorder because of prescribed 
medication taken for his service-connected depression 
disorder.  Given the foregoing statement, the veteran has 
indicated that he wants to pursue a claim of entitlement to 
service connection for erectile dysfunction.  Accordingly, 
the matter is referred to the RO for the appropriate 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim for an increased rating for major depressive disorder.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

During the course of this appeal, VA formally evaluated the 
veteran with respect to the nature, extent, and severity of 
his major depressive disorder in September 2003.  The 
examination report states that the veteran reported a history 
of depressed mood related to his loss of visual acuity.  His 
symptoms at that time included depressed mood, irritability, 
anger, insomnia, agitation, sleeping impairment, and 
paranoia, which were noted as occurring as often as daily 
with each occurrence lasting hours.  Since that time, the 
veteran testified during the June 2007 hearing that many of 
his symptoms associated with his major depressive disorder 
have worsened, and more importantly, a June 2007 VA 
outpatient treatment record states that the veteran's 
"symptoms are getting worse and [his] wife wants him to get 
treatment."  

Based upon the evidence of record and the veteran's testimony 
during the June 2007 hearing, the Board finds that a remand 
is necessary to ascertain the current level of the veteran's 
disability.  The last time the veteran underwent VA 
psychiatric examination was in September 2003.  The Board 
finds that there is a reasonable possibility that the 
veteran's disability has increased in severity since he was 
last afforded an examination.  The Board finds that further 
examination is required so that the decision is based on a 
record that contains a current examination.  An examination 
too remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991) (where the record does not adequately reveal the 
current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination).  

It is also noted that the veteran most recently sought 
treatment for his major depressive disorder at the VA Medical 
Center (VAMC) in Atlanta, Georgia.  The RO should ensure that 
the claims folder contains updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from 
the Atlanta, Georgia VAMC.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.  

2.  Schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of his 
service-connected major depressive 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should be asked to comment on 
the severity of the veteran's major 
depressive disorder, to include whether 
the veteran has any occupational or 
social impairment due to his service-
connected major depressive disorder.  The 
examiner should specifically discuss the 
impact, if any, that the veteran's major 
depressive disorder has on his 
employability.  Examination findings 
should be reported to allow for 
evaluation of the veteran's major 
depressive disorder under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  

3.  Thereafter, readjudicate the 
veteran's claim for entitlement to an 
increased rating for major depressive 
disorder.  If the claim remains denied, 
the veteran and his representative should 
be provided an appropriate Supplemental 
Statement of the Case, and afforded the 
opportunity to respond.  The matter 
should then be returned to the Board, if 
in order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



